Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                    
                                                    Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Information Disclosure Statement
The information disclosure statements filed on 1/19/2021 and 9/16/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because it lacks translation.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shi et al. (US 2016/0293164). 
As to claim 1, Shi teaches a service control method, comprising:
determining, in an electronic device, an application service in operating state (foreground application); and transmitting audio data captured by a microphone (Fig.2, S214) to the application service and a control service (32-33), wherein the application service is configured to perform multimedia information interaction according to the audio data, and the control service is configured to control the electronic device according to audio data (Figs.1-3; Pars.4, 21, 23, 32, 75).

    PNG
    media_image1.png
    568
    606
    media_image1.png
    Greyscale

As to claim 2, Shi teaches wherein the transmitting audio data captured by a microphone to the application service and a control service comprises:
transmitting the audio data to the control service via an audio channel; and 
transmitting the audio data to the application service via the control service (Fig.3, 33; Fig.2, S205, S214).
As to claims 3-4, Shi teaches wherein the transmitting the audio data to the application service via the control service comprises: obtaining backup data (additional audio data) corresponding to the audio data via the control service, wherein the backup data is the same as the audio data; and transmitting the backup data to the 
application service via the control service where the data is used for the multimedia information interaction. (Pars.19, 20-23)

As to claim 6, Shi teaches where a new application is triggered/launched and foreground application is switched/suspended based on keywords in the voice command (Pars.19-20).
As to claim 9, Shi teaches when it is determined that there is no application service in operating state in the electronic device, transmitting the audio data captured by the microphone to the control service (Figs.1-3; Pars.32, 75).
Regarding claims 10-16 and 18-19, the corresponding instructions and apparatus comprising the recited steps are analogous to the claims addressed above therefore rejected as being anticipated by Shi for the foregoing reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 2016/0293164) as applied above and in view of Liu et al. (CN109151564).
As to clams 8 and 17 Shi doesn’t explicitly teach wherein the transmitting audio data captured by a microphone to the application service and a control service 
However, Liu in same field of endeavor teaches where the input to the application service and control service are received through a first and second audio channel (Fig.1; claims 3-4). The combination of the analogous arts would be obvious to one of ordinary skill in the art before the time of applicant’s invention in order to expedite the process.
-----------------------------------------------------------------------------------------------------------

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (CN109151564).
	As to claim 1, Liu teaches service control method, comprising:
determining, in an electronic device, an application service in operating state (S401); and transmitting audio data captured by a microphone to the application service and a control service, wherein the application service is configured to perform multimedia information interaction according to the audio data, and the control service is configured 
	Regarding claims 2-9, Liu teaches the various limitations claimed in the claims including the mechanism used for transmitting the voice data to the control service and to the application service including triggering application and switching application based on the voice data (Figs.1-5; claims 1-10).
	Claims 10-19 citing the corresponding apparatus and instructions are analogous therefore rejected by Liu for the foregoing reasons.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/DANIEL ABEBE/Primary Examiner, Art Unit 2657